MEMORANDUM **
Basilio Angulo-Lopez appeals pro se the district court’s order denying his motion to *864modify his sentence on the basis of his deteriorating health. We have jurisdiction under 28 U.S.C. § 1291. We review de novo questions of law. United States v. Stephens, 237 F.3d 1031, 1033 (9th Cir. 2001). We affirm because the district court lacked jurisdiction to reduce the sentence imposed after Angulo-Lopez’s 1991 jury conviction. See e.g., United States v. Hetrick, 644 F.2d 752, 756 (9th Cir.1980) (holding that the district court lacked jurisdiction over untimely motion to reduce sentence).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *864courts of this circuit except as provided by Ninth Circuit Rule 36-3.